DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are pending.  Claims 1, 17 and 20 are amended.  Claims 17-19 are withdrawn as being drawn to a non-elected inventions, there being no allowable generic or linking claim.   Claims 1-16 and 20 are examined on their merits.



Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn



Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi US 2016/0088919 (3/31/2016)(7/18/2019 IDS) in view of Zhang et al. US 2007/0196325 (8/23/2007) and Axelrod et al. US 2007/0286838 (12/13/2007) is withdrawn.


New Rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi US 2016/0088919 (3/31/2016)(7/18/2019 IDS) in view of Zhang et al. US 2007/0196325 (8/23/2007) and Godbout et al. US 2004/0013622 (1/22/2004).  

Oohashi discloses an artificial nail method including a step of applying an artificial nail composition on or above the nail of a human being or an animal, or on or above a support to form a coating film; a step of drying and/or exposing to light the coating film, and thereby forming an artificial nail; and a removal step of removing the artificial nail by bringing the artificial nail into contact with a removal liquid, in which the artificial nail composition includes (Component A) a compound having an ethylenically unsaturated group and an acid group, and/or (Component B) a polymer having an acid group, and the removal liquid is an aqueous solution having a pH of from 8 to 11. (See Abstract).  
Oohashi also teaches a water-based nail treatment composition (nail composition with water as solvent) (see paragraphs [0179]-[0180]) comprising: a first film-forming 
The first film-forming copolymer reads on a copolymer of a (C1-C5 ester of methacrylaic acid, of a (C1-C5) alkyl ester of acrylic acid or a combination thereof and of methacrylic acid called for in instant claim 1. (See [0011]-[0013]).   
The copolymer can be made from the monomers t-butyl acrylate, methyl methacrylate and methacrylic acid. (See [0106]).  This reads on the copolymer being a copolymer of methacrylic acid, butyl acrylate and methyl methacrylate as called for in instant claim 4.  The first film-forming copolymer (referred to as Component A in Oohashi) can be present in an amount of from about 1% to about 90.5%. (See [0126]).  From about 1% to about 90.5% overlaps with the about 5% to about 90% of the first film-forming copolymer called for in instant claim 2 and also overlaps with the about 40% to about 55% called for in instant claim 3.  
Oohashi teaches that additives that are commonly incorporated into artificial nail compositions may be added to its composition. (See [0185-0186]).  A colorant is one of 
Additionally, the composition can be cured to form a cured product as called for in instant claim 13. (See [0064] and [0298] and claim 17 of Oohashi).  The cured product is both long wearing and peelable as called for in instant claim 14. (See [0005], [0123]], [0190] and [0373](there is peeling described in [0373], so the product is peelable)).  The cured product of the nail composition is long wearing as called for in instant claim 15. 
The composition may also comprise butyl acetate which is called for in instant claim 16.  Butyl acetate is a coalescing agent as called for in instant claims 16 and 20.  The butyl acetate can comprise from about 1 to about 90 % which overlaps with the less than about 2 wt% called for in instant claims 1 and 20.  (See [0180] and [0184]).  1 to about 90 wt% butyl acetate also overlaps with the less than 5 wt% called for in instant claims 1 and 206.   
The composition can include a solvent.  Water can be that solvent.  (See [0179-0180]).  Butyl acetate can also be that solvent.  The solvent can be present in an amount of about 1 to about 90%. (See [0184]).  Water is called for in instant claim 1 and 1 to 90% water overlaps with the about 50 % to about 70% water called for in instant claim 10.  1 to 90% water also overlaps with the about 10 to 95 wt% called for in instant claims 1 and 20.
Oohashi expressly teaches that two or more solvents may be suitably used together, so water and butyl acetate may both be used in combination. (See [0150]).  
The second film-forming copolymer can be made from the monomers isophorone diisocyanate, 2,2-bis(methylol)propionic acid, and polypropylene glycol. (See [0104-105], [0106]).  This reads on the copolymer being a copolymer of isophorone diisocyanate, 2,2-bis(methylol)propionic acid, and polypropylene glycol as called for in instant claim 7.  This also reads on the second film-forming copolymer that is a copolymer of isophorone diisocyanate, a poly((C2-C3)alkylene oxide), and 2,2-bis(methylol)propionic acid as called for in instant claim 1. 
The second film-forming copolymer (referred to as Component B in Oohashi) can be present in an amount of from about 1% to about 90.5%. (See [0126]).  From about 1% to about 90.5% overlaps with the about 1% to about 95% of the second  film-forming copolymer called for in instant claim 5 and also overlaps with the about 10% to about 20% called for in instant claim 6.  
The composition can comprise a thickener as called for in instant claim 8. See [0186]).  While Oohashi expressly states that a thickener can be present in the nail composition, an amount of thickener for the nail composition is not provided.  However, the thickener can be present in an amount of about 0.1 to 10% in the nail removal liquid 
Oohashi does not teach a composition comprising an oil-based portion comprising coconut oil and Abyssinian oil or a water based portion comprising marshmallow extract.  These deficiencies are remedied with the teachings of Zhang and Axelrod et al. 
Zhang et al. (Zhang) teaches a solidifying adhesive formulation for dermal delivery of a drug that can treat fungal infections, including fungal nail infections. (See Abstract and [0004], [0007] and [0063]).  Zhang teaches that its composition can be a nail composition for application to nails. (See [0004], [0007] and [0063]).  The composition can comprise a solidifying agent, a drug, a volatile solvent and a non-volatile solvent. (See Abstract).  The volatile solvent evaporates, allowing the composition to solidify on the nail, which the solidifying agent assists with.  (See [0063]).  The non-volatile solvent can facilitate the delivery of the drug at therapeutically effective rates for sustained periods of time.  The non-volatile solvent system can also act as a plasticizer for the solidifying agent. (See Abstract).  
Zhang teaches that the non-volatile solvents can include coconut oil and Abyssinica oil (another name for Abyssinian oil). (See [0066]).  Coconut oil and Abyssinica oil are taught to be pharmaceutically acceptable non-volatile solvents that are useful in the Zhang composition.  Zhang expressly teaches that combinations of 
Zhang teaches that the non-volatile solvents can include coconut oil and  Abyssinica oil (another name for Abyssinian oil). (See [0066]).  Thus Zhang teaches a nail treatment composition that comprises an oil based portion comprising coconut oil and Abyssinian oil as called for in instant claim 20.  Zhang teaches that non-volatile solvents can be present in an amount of about 20 -50% of the composition.  20-50 wt% of the composition overlaps with the 0.01 to 50 wt% called for in instant claim 1.  20-50 wt% of the composition overlaps with the 0.01 to 99.9 wt% called for in instant claim 11.  20-50 wt% of the composition overlaps with the 0.01 to 99.9 wt% called for in instant claim 20.           
Godbout teaches a nail cosmetic composition that comprises an extract of an alga and at least two components selected from the group consisting of an extract of a plant of the family of aloe vera, an extract of myrrh, keratin and a source of silica. (See Abstract).  Godbout teaches that the preferred source of silica is horsetail extract. (See [0031]).  Godbout teaches that its composition preferably comprises a water carrier in the amount of about 5 to 95%. (See [0035]).  Horsetail extract is called for in instant claims 1 and 20.  5 to 95% water overlaps with the 10 – 95% water called for in instant claim 20 and the 0.01 to 99.9% called for in instant claim 11.  Godbout teaches that the combination of an extract of alga and horsetail extract and keratin is very beneficial for the health of nails when applied. (See [0036]).  

20-95 wt% of the composition overlaps with the 0.01 to 99.9 wt% water based portion called for in instant claims 11 and 20.             
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Oohashi composition to combine Component A with Component B because Oohashi teaches that the combination of these components can produce a nail composition that is particularly long-wearing as well as easily removable. (See [0123]) and (see [0190-191]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Oohashi composition to add about 0.1 to 10% thickener since Oohashi teaches that the inclusion of a thickener is appropriate for the artificial nail composition in order to control the thickness of the composition.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Oohashi composition to add a colorant since Oohashi teaches that the inclusion of a colorant is appropriate for the artificial nail composition and colorant are commonly added to artificial nail compositions to control their color.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Oohashi composition to use Abyssinian oil and coconut oil as the non-volatile solvent in order to facilitate the delivery of the drug at therapeutically effective rates for sustained periods of time and to act as a plasticizer for the solidifying agent as taught by Zhang. It would have been prima facie obvious to use Abyssinica oil along with coconut oil because it is a non-volatile oil that will act as a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Oohashi composition to use horsetail extract in 20-95 wt% water along with an alga extract and keratin as taught by Godbout in order to have a composition that was beneficial to the health of nails as taught by Godbout.  



Response to Arguments
The comments filed February 8, 2022 have been considered and are found to be mostly persuasive.    
Applicants note the amendments to the claims.  No new matter has been added in that marshmallow extract is deleted in claims 1, 17 and 20.  
With respect to the obviousness rejection, Applicants assert that the cited references fail to describe or suggest the features of amended claim 1, specifically a biomimetic composition in a range of from 0.001 wt% to 50 wt% comprising an oil based portion comprising two or more of green coffee oil, coconut oil, and Abyssinian oil and a water-based portion comprising garlic extract, horsetail extract, or a combination thereof.  Claims 1 and 20 as currently amended no longer recite a marshmallow extract, so the cited references therefore fail to describe each feature of amended claims 1 and 20.  


Applicants arguments have been carefully reviewed and in light of the amendments to the claims are found to be sufficiently persuasive and the rejection has been withdrawn above.  The remainder of the arguments are moot in view of the new rejections applied above.  





Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616